291 So. 2d 68 (1974)
William D. SANDERS, Appellant,
v.
Kenneth C. IMPELLITIER et al., Appellees.
No. 73-313.
District Court of Appeal of Florida, Fourth District.
March 8, 1974.
*69 William D. Sanders and Donald L. Burrie, Pompano Beach, for appellant.
Richard A. Bird of Bird & Carpenter, Fort Lauderdale, for appellees.
PER CURIAM.
The defendant, in a civil action for damages, filed interlocutory appeal seeking review of an order granting the plaintiffs' motion for inspection and discovery and denying the defendant's motion for a protective order. The order is nonappealable and we, therefore, lack jurisdiction. We decline to treat the interlocutory appeal as a petition for common law certiorari as it has not been made to appear that appellant does not have a full, adequate and complete remedy by appeal after final judgment. Kauffman v. King, Fla. 1956, 89 So. 2d 24; Simpson v. Broward County, Fla.App. 1970, 241 So. 2d 193; Bland v. Mitchell, Fla.App. 1970, 231 So. 2d 224.
Interlocutory appeal dismissed.
OWEN, C.J., and CROSS and DOWNEY, JJ., concur.